DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first slider and a second slider” (claims 4, line 2), “a position sensor” (claim 6), “driving means” (claim 7), “die-cutting working mode” (claim 10, line 2) and “a stripping apparatus is arranged below the blowing means” (claim 12, the last two lines) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claims 10 and 12 are objected to because of the following informalities: the recitations or elements “a die-cutting working mode” (claim 10, line 2) and “a stripping apparatus” (claim 12, the penultimate line) are inferentially recited because the claims do not positively set forth the elements as the elements of the claimed combination.  Appropriate correction is required.
To the extent the claims are positively recited structures, it appears that the following prior art rejection is proper. 

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by De Gaillande (US 8,881,649).

With respect to claims 2, 4 and 5, De Gaillande (Figs. 3 and 4) teaches a displacement means 331, 334, 345, 360 which includes a displacement pneumatic actuator 345 or 360 provided between the blowing means and the supporting means for displacing the blowing means with respect to the supporting means between a projection position and a retracting position (col. 7, first paragraph). 
With respect to claims 7, 8 and 9, De Gaillande (Figs. 3 and 4) teaches the lifting means 330, 340 including driving means 340, 341, 360 and transmission means 342, 343, wherein the driving means comprise one or more of a motor and  the transmission means comprises a shaft or rod (col.6, first paragraph).
With respect to claim 10, De Gaillande (Figs. 3 and 4) teaches the hot foil stamping die-cutting device is in the hot foil stamping working mode, the blowing means is disposed in the first position (Fig.4) and the blowing means is disposed in the second position (Fig.3).  
With respect to claim 12, Fig.1 of De Gaillande shows a hot stamping device 1  having a feeding station 100 being used for feeding sheets 10, 20 to the hot foil stamping die-cutting device (col.3, lines 49-61),-5-Application No.: Not Yet Assigned Attorney Docket No.: 00220-0050-00000 a platen station 300, the platen station 300, 400 being positioned on .

	Allowable Subject Matter

As presently advised it appears that claims 6 and 11 avoid the prior art but are objected to as depending from the rejected claims.  These claims would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 6 recites that the blowing means unit further comprises a position sensor for detecting a position of the blowing part of the blowing means.  
Claim 11 recites, inter alia, that the supporting means further support at least one advance shaft for feeding foils to a stamping area in an operation position, and in the second position, the at least one advance shaft is in a non-operation position.


Conclusion         	
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bieber, Bangziger et al. and Rebeaud disclose art in a hot stamping machine having a blowing means including a blowing part and a cutting or embossing station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853